[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 11-10161             JUNE 20, 2011
                                                                      JOHN LEY
                                        Non-Argument Calendar           CLERK
                                      ________________________

                               D.C. Docket No. 1:06-cr-20678-PCH-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,


                                               versus

SHEULO NELSON,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (June 20, 2011)

Before TJOFLAT, CARNES and BLACK, Circuit Judges.

PER CURIAM:
       Sheulo Nelson, through counsel, appeals the district court’s order granting

his 18 U.S.C. § 3582(c)(2) motion, and resentencing him to 120 months, the

statutory mandatory minimum sentence. On appeal, Nelson argues he is eligible

for a sentence below ten years based on the retroactive two-level crack reduction1

and the Fair Sentencing Act of 2010's (FSA) reduction of the mandatory minimum

to five years. Nelson concedes his arguments may be precluded by United States

v. Gomes, 621 F.3d 1343, 1346 (11th Cir. 2010). We agree, and affirm.2

       The district court correctly determined it was only authorized to grant

Nelson a one-month reduction, from 121 months to 120 months. A statutory

mandatory minimum precluded the court from sentencing Nelson to less than 120

months, and Nelson did not qualify for any statutory exception. See Gomes, 621

F.3d at 1346 (holding that, when the government does not file a substantial

assistance motion under § 3553(e), and the defendant does not qualify for the

safety-valve exception under § 3553(f), there is no relevant authority that permits

a district court to impose a sentence below the statutory mandatory minimum).

       1
          Amendment 706, retroactive as of March 3, 2008, provides for a two-level reduction in
the base offense level for certain crack cocaine offenses. Based on this reduction, Nelson
contends he is eligible for a reduced guidelines range of 97 to 121 months.
       2
          We review a district court’s decision whether to reduce a sentence pursuant
§ 3852(c)(2), based on a subsequent change in the Sentencing Guidelines, for an abuse of
discretion. United States v. Williams, 549 F.3d 1337, 1338 (11th Cir. 2008). “[W]here the issue
presented involves a legal interpretation, our review is de novo.” Id. at 1338-39.

                                               2
Moreover, because the FSA took effect in August 2010, after Nelson committed

the offense and was sentenced, it is not applicable to the instant case. See id.

Thus, the district court did not err in reducing Nelson’s sentence by only one

month, as that was the only relief to which he was entitled.

      AFFIRMED.




                                          3